Citation Nr: 0015009	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to October 1, 1998 for 
the payment of dependency and indemnity compensation (DIC) 
benefits for the appellant's dependent children.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran had verified military service from January 1975 
to February 1989.  He died on May [redacted], 1992, and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision letter issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

In her January 1999 Substantive Appeal, the appellant checked 
a box indicating that she would appear for a VA Travel Board 
hearing, and she also stated that she would appear for a 
hearing before a local hearing officer at the Lincoln VARO.  
She was scheduled for an RO hearing in April 1999, and there 
is no indication from the record as to whether that hearing 
was actually conducted.  However, in an October 1999 
statement, the appellant clarified that she instead sought a 
hearing before the Board in Washington, DC, although, in a 
May 2000 statement, she withdrew this hearing request.  Given 
that the appellant has sought to have her case advanced on 
the Board's docket, the Board interprets the May 2000 
statement as a withdrawal of all prior hearing requests.  See 
38 C.F.R. §§ 20.702, 20.704 (1999).


FINDINGS OF FACT

1.  At the time of the veteran's death, the birth 
certificates of the appellant's two dependent children were 
included in the claims file.

2.  In her initial application for DIC benefits, received by 
the RO in June 1992, the appellant did not specify that she 
was seeking benefits for her dependent children; she also did 
not respond to a July 1992 RO letter informing her of her 
right to apply for certain benefits for dependent children.

3.  The appellant's initial claim for DIC benefits for her 
dependent children was received by the RO on September 10, 
1998.  


CONCLUSION OF LAW

The requirements for entitlement to an effective date prior 
to October 1, 1998 for the payment of DIC benefits for the 
appellant's dependent children have not been met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.31, 
3.401 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory criteria for the determination of an effective 
date of an award of compensation, DIC, or pension are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999).  In 
cases involving additional compensation or pension for a 
dependent, the effective date of an award shall be the latest 
of the following dates: the date of claim, the date 
dependency arises, or the effective date of the qualifying 
disability rating, provided evidence of dependency is 
received within one year of notification of such rating 
action.  38 C.F.R. § 3.401(b) (1999).  The term "date of 
claim" means the following, listed in their order of 
applicability: (i) the date of the veteran's marriage, or 
birth of his or her child, or, adoption of a child, if the 
evidence of the event was received within one year of the 
event, otherwise (ii) the date notice is received of the 
dependent's existence, if evidence is received within one 
year of the VA's request.  38 C.F.R. § 3.401(b)(1) (1999). 

In this case, the Board has reviewed the veteran's claims 
file and observes that the RO was notified of the existence 
of the veteran's dependents in several submissions received 
prior to his death.  In a VA Form 21-526e (Veteran's 
Application for Compensation or Pension at Separation from 
Service), received by the RO in March 1989, the veteran 
listed both of his minor children.  Also, in a VA Form 21-
686c (Declaration of Status of Dependents), received by the 
RO in November 1989, the veteran again listed both children.  
In February 1990 and again in March 1991, the RO received 
photocopies of birth certificates for both of the veteran's 
minor children.

In June 1992, following the veteran's death the previous 
month, the appellant's application for DIC benefits was 
received by the RO.  In that application, the appellant left 
blank the section of the form regarding information 
concerning children.  In a July 1992 rating decision, the RO 
granted service connection for the cause of the veteran's 
death.  In a letter issued in July 1992, the RO informed the 
appellant that her claim for DIC benefits had been approved, 
effective from June 1992.  In this letter, the RO informed 
the appellant that she could be entitled to educational 
assistance and that children between the ages of 18 and 26 
may be entitled to educational assistance.  Moreover, she was 
requested to give the full name, date, place of birth, and 
social security number of each of her children, as well as 
the name and address of the person with whom each child 
lived.  Appropriate forms corresponding to each of these 
benefits were enclosed.  The RO requested that this 
information be furnished as soon as possible, preferably 
within 60 days but no later than one year from the date of 
the letter.  The appellant did not respond to this letter.  

On September 10, 1998, the RO received the appellant's 
current claim for DIC benefits for her two dependent 
children, which included copies of birth certificates of both 
children.  In the appealed October 1998 decision letter, the 
RO granted the requested benefits, effective from October 1, 
1998.  In this letter, the RO informed the appellant that in 
July 1992 she had been requested to complete a form to claim 
benefits for her children within one year of the date of the 
letter, but that no response had been received prior to 
September 10, 1998; as such, the earliest date that benefits 
could be paid was October 1, 1998.  See 38 C.F.R. § 3.31 
(1999) (awards of additional compensation may not be made for 
any period prior to the first day of the calendar month 
following the month in which the award became effective).  

The Board has considered the appellant's arguments in support 
of her claim.  First, she has emphasized that the RO was 
aware of the existence of her two dependent children prior 
the death of the veteran.  Second, as indicated in the May 
2000 Brief on Appeal of her representative, the appellant has 
asserted that the veteran's death certificate, received into 
the record in June 1992, constituted an informal claim for 
DIC benefits for her dependent children and that the RO 
failed to forward an appropriate application form to her.  
See 38 C.F.R. § 3.150 (1999); see also Servello v. Derwinski, 
3 Vet. App. 196, 200 (1992); Quarles v. Derwinski, 3 Vet. 
App. 129, 137 (1992).  

In this case, although the RO had been informed of the 
existence of the appellant's two dependent children prior to 
the veteran's death, 38 C.F.R. § 3.401(b) (1999) clearly 
speaks to the need for a "claim" for the benefits sought.  
See, e.g., Lalonde v. West, 12 Vet. App. 377, 380 (1999); 
Brannon v. West, 12 Vet. App. 32, 34 (1998); McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994); Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993); Wells v. Principi, 3 Vet. App. 307, 309 
(1992) (all cases in which the United States Court of Appeals 
for Veterans Claims has held that the filing of a claim is a 
prerequisite to a receipt of benefits).  

Here, the appellant's June 1992 application was devoid of 
information of information regarding her two dependent 
children.  Even assuming, although only for the sake of 
argument, that the veteran's death certificate constituted an 
informal claim for DIC benefits for the appellant's dependent 
children, the Board would point out that the July 1992 letter 
from the RO included a form for the appellant to provide 
relevant information about her dependent children, but she 
did not timely respond to this letter as would have been 
necessary to complete the claim.  See 38 C.F.R. § 3.155 (upon 
receipt of an informal claim, an application will be 
forwarded to the claimant for execution; if received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim).  

Overall, the Board has reviewed the entire claims file but 
finds no indication of a claim of entitlement to DIC benefits 
for the appellant's dependent children prior to September 10, 
1998.  In light of 38 C.F.R. § 3.31 (1999), the Board finds 
that the effective date of October 1, 1998 assigned for 
payment of benefits is appropriate.  As such, the criteria 
for an effective date prior to October 1, 1998 for the 
payment of DIC benefits for the appellant's dependent 
children have not been met, and the appellant's claim must be 
denied.  


ORDER

The claim of entitlement to an effective date prior to 
October 1, 1998 for the payment of DIC benefits for the 
appellant's dependent children is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

